Title: From Benjamin Franklin to Pierre-Joseph Macquer, 18 October 1780
From: Franklin, Benjamin
To: Macquer, Pierre-Joseph


Monsieur
Passy. Oct. 18. 1780:
Celui qui vous remettra cette lettre est M. Foulke de qui j’ai eu l’honneur de vous parler l’autre jour chèz M. L’Avoisier, c’est un jeune Americain très honête qui est venu à Paris avec le dessein de se perfectionner dans la connoissance théorique et pratique de la medecine et de la Chirurgie: permettez moi de le recommander à vos bons offices et Conseils, et je vous serai très obligé des bontés que vous voudrez bien avoir pour lui.
J’ai l’honneur d’être avec beaucoup d’estime et de consideration, Monsieur, Votre très humble et tres obeissant Serviteur
B Franklin
M. Macquer
